DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-12, 14-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: currently claim 15 and 21 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “the floating doped well region defines a second perimeter in the plan view; and the first perimeter is inside the second perimeter” in combination with the other required elements of the claim 15 or 21.
Specifically, the limitations are material to the inventive concept of the application in hand to form a fuse terminal with reduced cracking defects and suppress degradation during the fuse melt.
Dependent claims 3-12, 14 and 16-18 are respectively dependent on currently amended allowable independent claim 15. Therefore, dependent claims incorporate the allowable limitations of claim 15. Consequently, claims 3-12, 14 and 16-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/               Examiner, Art Unit 2812